DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Response to Arguments
Applicant's arguments filed 11/18/2022 have been fully considered but they are not persuasive.
	Applicant argues cited reference fails to disclose limitations “displaying a user interface having a first region and a second region, wherein the first region including a plurality of characters that are available for selection to search a plurality of media items; obtain stored history data associated with a viewer, the history data including media information related to a set of historical media items that were previously viewed by the viewer; displaying, in a second region of the second user interface, a listing of one or more representations of historical media items of the set of historical media items”. The examiner respectfully disagrees.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The examiner relied on Glennon et al to meet limitations of displaying a user interface having a first region and a second region, wherein the first region including a plurality of characters that are available for selection to search a plurality of media items (Figure 4). Furthermore, the examiner relied on Rasanen et al to meet limitations of obtain stored history data associated with a viewer, the history data including media information related to a set of historical media items that were previously viewed by the viewer (i.e. user typically watches videos highlighted by Roger Ebert); displaying a listing of one or more representations of historical media items of the set of historical media items (i.e.  the recommended videos may be two or three videos that were most recently highlighted by Roger Ebert) (Fig. 14; Para. 0055, 0113). Therefore, the examiner concluded that it would have been obvious to one of ordinary skill in the art to modify the reference at the time the invention was made for the common knowledge purpose of allowing users to easily identify media content based on profile/preferences by displaying cover art and/or still images from the media content for a quick selection.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., displaying media items that have already been viewed by a particular user) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Present claim language fails to capture displaying media items that have already been viewed by a particular user. In contrast, claims requires displaying, a listing of one or more representations of historical media items of the set of historical media items. Wherein, if the user typically watches videos highlighted by Roger Ebert (claimed: historical media items of the set of historical media items), the recommended videos be two or three videos (claimed: a listing of one or more representations)(note: “a listing” requires new media items/list and fails to refer back to “the historical media items”) may that were most recently highlighted by Roger Ebert. Thus, combination meets claimed limitations. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2, 4, 6-9, 11, 13-16 and 18-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Glennon et al (US PG Pub No. 2008/0288461 filed on 05/15/2008, which claims priority to provisional application filed on 05/15/2007), in view of Rasanen et al (US PG Pub No. 2008/0086456), further in view of Thomas et al (US PG Pub No. 2007/0162502).
Regarding claim 1, Glennon et al teaches a method for media searching (Abstract) comprising:
displaying a user interface having a first region and a second region, wherein the first region including a plurality of characters that are available for selection to search a plurality of media items (Figure 4);
displaying, in the second region of the second user interface (Figure 4); 
	receiving, from the viewer, a first selection of a first character from the plurality of characters (Para. 0076);
in response to receiving the first selection: 
causing a search query to be generated corresponding to the first character (Figures 5, 21; Para. 0076, 0078); and
transmitting the search query to a media server (Figure 21; Para. 0129-130);
after transmitting the search query to the media server, receiving search results associated with the search query from the media server (Figure 21; Para. 0131, 0133), the search results including media information related to the plurality of media items available from the media server (Figures 5 and 21; Para. 0078, 0133); 
after receiving the search results, displaying, in the second region of the user interface, a listing of a plurality of representations of the plurality of media items  of the search results, wherein a first representation of the plurality of representation correspond to a first media item of the plurality of media items of the search results (Figures 5, 21; 0078, 0135). However, the reference is unclear with respect to the media information including an image associated with each respective media item of the plurality of media items and includes a first image associated with the first media item and obtaining stored history data associated with a viewer, the history data including media information related to a set of historical media items that were previously viewed by the viewer; displaying, a listing of one or more representations of historical media items of the set of historical media items.
In similar field of endeavor, Rasanen et al teaches the media information including an image associated with each respective media item of the plurality of media items and includes a first image associated with the first media item (Figure 2; Para. 0044-45) and obtaining stored history data associated with a viewer, the history data including media information related to a set of historical media items that were previously viewed by the viewer (i.e. user typically watches videos highlighted by Roger Ebert); displaying, a listing of one or more representations of historical media items of the set of historical media items (i.e.  the recommended videos may be two or three videos that were most recently highlighted by Roger Ebert) (Fig. 14; Para. 0055, 0113). Therefore, it would have been obvious to one of ordinary skill in the art to modify the reference at the time the invention was made for the common knowledge purpose of allowing users to easily identify media content based on profile/preferences by displaying cover art and/or still images from the media content for a quick selection.
Glennon and Rasanen, the combination is unclear with respect to receiving a second selection of the first representation; and in response to the second selection, displaying additional information pertaining to the first media item, wherein the additional information is displayed concurrently with the plurality of representation, and wherein the additional information includes information not included in the listing of the plurality of representations
In similar field of endeavor, Thomas et al teaches receiving a second selection of the first representation; and in response to the second selection, displaying, in the first region of the second user interface, additional information pertaining to the first media item, wherein the additional information is displayed concurrently with the plurality of representation, and wherein the additional information includes information not included in the listing of the plurality of representations (Figure 8; Para. 0045, 0092). Therefore, it would have been obvious to one of ordinary to modify the references at the time the invention was made for the common knowledge purpose of utilizing limited screen space of the display device and conveying additional information for better media content selection by the user.
Regarding claims 8 and 15, Glennon, Rasanen and Thomas, the combination teaches limitations as discussed with respect to claim 1. In addition, the combination teaches an apparatus comprising: one or more processors; and at least one computer-readable storage medium storing instructions which, when executed by the one or more processors, cause the one or more processors perform (Glennon: Figure 23).
Regarding claims 2, 9 and 16, Glennon, Rasanen and Thomas, the combination teaches the receipt of the first character comprises receiving a third selection of a character from the first region (Glennon: Figures 4 and 5; Para. 0078).
Regarding claims 4 and 11, Glennon, Rasanen and Thomas, the combination teaches causing to be displayed, in response to receiving the second selection, a video item associated with the first media item; receiving a third selection of the video item; and causing to be played, in response to receiving the third selection, the video item (Glennon: Figure 6; Para. 0083, 0087; Rasanen: Figure 2; Para. 0050-51 and Thomas: Figure 8).
Regarding claim 18, Glennon, Rasanen and Thomas, the combination teaches cause to be displayed, in response to receiving the second selection, a video item associated with the first media item; receive a third selection of the video item; and cause to be played, in response to receiving the third selection, the video item (Glennon: Figures 11-12; Para. 0090, 0092; Rasanen: Figure 5, Para. 0056; Thomas: Figure 8).  
Regarding claims 6, 13 and 19, Glennon, Rasanen and Thomas, the combination teaches receiving an indication to continue searching; and causing to be displayed, in response to receiving the indication to continue searching, the listing of the plurality of representations, the first region, and the first character (Glennon: Figure 5; Para. 0078, 0130, 0135).
Regarding claims 7, 14 and 20, Glennon, Rasanen and Thomas, the combination receiving a second character of the search string, wherein the search string is an ordered string and the second character directly following the first character; generating an updated search query correspond to the first character and the second character; transmitting the updated search query to the media server; receiving updated search results based on the updated search query; and updating the listing of the plurality of representations based on the updated search results (Glennon: Figures 5, 21; Para. 0078, 0130, 0135).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUNAL N LANGHNOJA whose telephone number is (571)270-3583. The examiner can normally be reached M-F: 9:00AM - 5:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KUNAL LANGHNOJA/Primary Examiner, Art Unit 2423